Appellant makes this motion and supports it by bringing forward of a supplemental transcript, upon the idea that her bill of exceptions No. 5 as appears in the transcript, was omitted therefrom, because not discussed by the court in its opinion. The bill of exceptions brought forward by the supplemental transcript appears in the original and was not discussed by us because we did not believe it to present any error. Same was reserved to the refusal of the court to give a special instruction telling the jury that if appellant was attacked by deceased she did not have to retreat or run from the attack of the deceased, but had the right to strike and to continue to strike as long as it appeared to her that her life was in danger or she was in danger of serious bodily injury. The court approves this bill with the qualification that it was fully covered by the main charge. Looking to the main charge we observe that the jury were told therein that the appellant would be justified in using all necessary force to protect her life or person against a reasonable apprehension of death or great bodily harm, provided she acted upon a reasonable apprehension of danger as it appeared to her from her standpoint at the time, and in such case she would in no event be bound to retreat in order to avoid the necessity of killing her assailant. We further find in the main charge an instruction that if the deceased had made an attack on the appellant which caused her to have a reasonable expectation or fear of death or serious bodily injury, and that acting under such expectation or fear she killed the deceased, she should be acquitted, and this was coupled with the further statement that if deceased was armed and was making such attack on the appellant, and if the weapon used by her and the manner of its use were calculated to produce death or serious bodily harm, the law presumes such intent *Page 614 
on the part of the deceased. However, an examination of said bill of exceptions No. 5 makes it apparent that there is no showing either upon the caption of the bill or anywhere therein, as to the fact that said special charge was duly and timely presented after the evidence was closed and before the argument was begun and before the main charge of the court was read. It is always necessary in order to properly bring before us a review of the action of the court in refusing a special charge, that it be shown by the record that such special charge was presented to the court after the evidence was closed and before the main charge was read to the jury. Such is the requirement of the statute.
We believe appellant's motion is without merit, and same will be overruled.
Overruled.